                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

KIERAN THOMAS SMYTH,

                      Petitioner,

v.                                                            SA-20-CA-493-DAE (HJB)

WILLIAM BARR U.S. Attorney General;
CHAD WOLF Acting Secretary, Department
of Homeland Security; THOMAS E.
FEELY, ICE District Director, Salt Lake
City District Office; DANA FISHBURN,
ICE Assistant Field Officer Director, Las
Vegas Field Office; RAY CASTRO,
Warden, South Texas Detention Facility;
MICHAEL J. PITTS, ICE San Antonio
Field Office Director; and RANDALL
HENDERSON ICE Assistant Field
Office Director (Detention);

                      Respondents.

                                            ORDER

       Before the Court is the status of this immigration habeas corpus case, which has been

referred to the undersigned for consideration of pretrial matters pursuant to 28 U.S.C. § 636(b).

(Docket Entry 8.)

       On July 1, 2020, Respondents filed an advisory indicating that Petitioner was removed

from the United States to the United Kingdom, on or about June 30, 2020. (Docket Entry 51.)

Respondents indicated that, if counsel for Petitioner did not voluntarily dismiss the case, they

would file a motion to dismiss the case as moot as soon as they had received documentation

reflecting the removal. (See id.)

       In light of Respondents’ advisory, it is hereby ORDERED that any motion to dismiss

this case as moot must be filed on or before July 28, 2020.
SIGNED on July 14, 2020.                      2020.07.14
                                              11:30:07
                                              -05'00'
                               __________________________
                               Henry J. Bemporad
                               United States Magistrate Judge




                           2
